Plaintiff in error was convicted in the county court of Wagoner county on an information which charged the unlawful sale of one pint of whisky to one Frank Letts, and was, on November 12th, 1913, in accordance with the verdict of the jury, sentenced to be confined in the county jail for thirty days and to pay a fine of fifty dollars. He appeals from the judgment. On March 9, 1915, there was filed by counsel for plaintiff in error a motion to dismiss the appeal. The appeal herein is, therefore, dismissed and the cause remanded to the county court of Wagoner county with directions to cause its judgment and sentence to be carried into execution. Mandate forthwith.